Citation Nr: 1222299	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  07-01 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for narrowing of arteries due to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 1970, and from December 1970 to May 1987.

This matter came to the Board of Veterans' Appeals (Board) from a May 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for narrowing of arteries and entitlement to an increased rating for diabetes mellitus, type II.  The Veteran perfected a timely appeal.  The Veteran testified at a RO hearing in March 2007; the transcript is of record.

In a March 2011 decision, the Board denied entitlement to service connection for narrowing of arteries and entitlement to an increased rating for diabetes mellitus, type II.  Pursuant to a March 2012 Joint Motion for Partial Remand (JMPR) and Court Order, the portion of the decision which denied service connection for narrowing of arteries was vacated and remanded for adjudication consistent with the JMPR.  The appeal of the decision which denied an increased rating for diabetes mellitus, type II, was expressly abandoned.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The September 2010 VHA examiner referred to a December 2005 cardiac catheterization record from Baptist Medical Center South which is not of record.  Likewise, Jack B. Foster, Jr., M.D., of Cardiology Associates of North Mississippi, has also referred to the December 2005 catheterization record.  The evidence of record does not contain the December 2005 cardiac catheterization record.  Thus, upon obtaining an appropriate release from the Veteran, records from Baptist Medical Center South should be obtained for the period from December 2005.  38 C.F.R. § 3.159(c)(1) (2011).  Upon obtaining an appropriate release from the Veteran, updated treatment records from Dr. Foster should be obtained for the period from November 29, 2007.  Id.

Updated treatment records should be obtained from the Tuscaloosa, Alabama VA Medical Center (VAMC) for the period from July 11, 2009.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain appropriate releases (VA Form 21-4142) from him pertaining to Baptist Medical Center South and Jack B. Foster, Jr., M.D., of Cardiology Associates of North Mississippi, and request that he identify (name, address, dates of treatment) of any other medical providers who treated him for narrowing of arteries.

Upon obtaining an appropriate release from the Veteran, request his treatment records from:

a)  Baptist Medical Center South (2105 East South Blvd., Montgomery, AL 36116) for the period from December 2005;

b)  Cardiology Associates of North Mississippi (499 Gloster Creek Village, Suite A-2, Tupelo, MS 38801 or Post Office Box 2519, Tupelo, MS 38803-2519) for the period from November 29, 2007;

c)  any other identified medical provider.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e). 

2.  Obtain updated treatment records from the Tuscaloosa VAMC for the period from July 11, 2009.  

3.  After completion of the above, readjudicate entitlement to service connection for narrowing of arteries, claimed as due to service-connected diabetes mellitus, type II.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

CONTINUED ON NEXT PAGE...

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


